Title: Robert Mills to Thomas Jefferson, 28 January 1814
From: Mills, Robert
To: Jefferson, Thomas


          
            Dear Sir  Philadelphia Jany 28th 1814
            Permit me to take the liberty of soliciting a favor at your hand, should you deem me worthy of the station for which I would ask the honor of your recommendation.
            My worthy friend and preceptor Mr Latrobe having resigned his office as Surveyor of the Public buildings of the U Sts at Washington, and retired to Pittsburg to reside, and that office being now vacant, I feel desirous to apply for this situation,—that when the state of our public affairs will warrant the completion of the public buildings at Washington, I may be prepared (in case of appointment) to suggest some plans for this purpose—
            As I have the honor to be known in some degree to you Sir, and as you have been pleased to indulge me with your good opinion, I would presume to take the liberty to ask of you a letter of recommendation to Mr Madison.
            Having the good fortune to be the first American that has gone through a regular course of Architectural studies in his own country, I am anxious to acquire the honor which is offered, of contributing what talents I possess to the public service of my country—and endeavoring to prove to strangers, that the simplicity of native genius, is not innimical to correct taste in design, and that we may lay some claim to talent in Architecture as well as in painting.—
            
            I would flatter myself Sir that the experience I have had, and the advantages I have derived from the instructions of a man so eminent in his profession as Mr Latrobe, (for which I am indebted to you Sir) that I shall be able to do justice to the station he so honorably filled—
            In the hope that this my wish may meet your favorable approbation and support,
            I salute you Sir with affection and respectRobt Mills
          
          
            P.S.—I beg leave to inclose to you a copy of the Constitution and by-laws of the Columbian Society of artists which has the honor of your name at its head—
          
        